As filed with the Securities and Exchange Commission on April 11, 2012 File Nos. 33-85242 and 811-08822 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D C 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No.23 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.24 [X] (Check appropriate box or boxes) CAPITAL MANAGEMENT INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 140 Broadway New York, New York 10005 (Address of Principal Executive Offices) 888-626-3863 (Registrant’s Telephone Number, including Area Code) Matrix 360 Administration, LLC. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA 19090-1904 (Name and Address of Agent for Service) With copy to: Thomas W. Steed, III, Esq. Kilpatrick Townsend & Stockton LLP 4208 Six Forks Road, Suite 1400 Raleigh, North Carolina 27609 Approximate Date of Proposed Public Offering: As soon as practicable after the Effective Date of this Registration Statement It is proposed that this filing will become effective:(check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) or [] on (date) pursuant to paragraph (a)(2) of Rule 485. EXPLANATORY NOTE This Post-Effective Amendment No.23 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.22 filedMarch 30, 2012and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 23 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Willow Grove, and State of Pennsylvania on this 11th day of April, 2012. CAPITAL MANAGEMENT INVESTMENT TRUST By: /s/ David F. Ganley David F. Ganley, Secretary and Assistant Treasurer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 23 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. * Lucius E. Burch, Trustee Date * Paul J. Camilleri, Trustee, Date * Ralph J. Scarpa, President, Date Principal Executive Officer, and Principal Financial Officer * David V. Shields, Trustee Date * Joseph V. Shields, Trustee and Chairman Date * Anthony J. Walton, Trustee Date /s/ Larry E. Beaver, Jr. April 11, 2012 Larry E. Beaver, Jr., Treasurer and Assistant Date Secretary /s/ David F. Ganley April 11, 2012 David F. Ganley., Secretary and Assistant Treasurer *By: /s/ David F. Ganley April 11, 2012 David F. Ganley Date Secretary and Assistant Treasurer Attorney-in-Fact INDEX TO EXHIBITS (FOR POST-EFFECTIVE AMENDMENT NO. 23 TO ITS REGISTRATION STATEMENT) Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
